Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 17 January 1783
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            Sir
                            philadelphia Jany 17—1783
                        
                        at my arrival here which was the 13th present I find by a letter from major waker one of your aids to the
                            d.p. Secretary at war that mr Second still continue in the idea that he has a right to take his rank into the legion
                            & I take the liberty to represent once more the matter to your Excellency—& as I had the honor to wrait to
                            you before that no personal reasons promoted my wishes against that officer being arranged into the legion I have all
                            hopes that no private views & interest will appears to you to be the motive of my conduct.
                        I had been told & indeed the noise had so far spread that it Created Jealousy amongs officers under
                            the same Circumstances than Capt. Second that he had resigned and received a considerable sum of money as a reward for his
                            services—this has not been proved to be the fact, & after inquiring into the matter I find that he received only a
                            part of his pay—but what soever sufficient was the reason of his having resigned to keap him without any other out of the
                            service at large—as in my letter to you I mentioned it only as a hear say, it was not the one
                            which in my mind, could have the more weight against his pretentions—& I think the following which are nothing
                            ellse but a repetition & explanation of what I wrote before on the subject will explain the matter so as not to
                            leave the least doubt on the nature of his claim.
                        when I had order to march to the suthern in 1780—agreable to your recommendations congress passed a resolve
                            incorporating the remains of count pulaski’s legion with mine—(your Exellency will be pleased to take notice of the words
                                remains which will afterwards serve to convince that the officers of that corps could not
                            all have title to be incorporated) for there was only the remains of a corps incorporated in a corps near compleat
                            agreable to his establishment.
                        I marched from here four company—two of horses & two of foots amounting to near 200 men—all officered
                            by officers who at least three of them—Capts. Markley, Shaffner,
                            & Sharp had made two campeigns before either of ours Legions were intended to be
                            rised—the other had in the same year 1778 intered the field in the beginning of the campaign.
                        At my arrival at Wilmington in north Carolina I find 26 or 27 men—Capt. le brun,
                            lnt. verdier & Cornet des Conture—your exellency will be yet
                            pleased to take notice that the number of those men not exceeding the half of one company—having no horses, no arms nor
                            cloathing—I would not have been blamable had I taken two of those officers instead of three—the ancienty of capt. le brun as a captain was a disadvantage to capt. de bert an excellent officer of my corps & to all the officers after him—hoever I
                            endeavoured to persuad him & the others to remains in the service and then find it my duty towards the confidence
                            your exellency honored me with and the memory of my brave friend count pulaski to take those officers.
                        you will perceive that by that very weak reinforcement to my numbre in the legion I could not draw any
                            material advantage while it created a material Jealousy—and that my not requesting your excellency to recall the orders
                            for incorporating the remains of pulaskis sprung intirely from sentimentals motive—I had no
                            addition to receive any more, not a single private or non-commissioned officer from that corps Joigned the legion since
                            (except 15 men under capt. bedkens who joigned the insuing year should be considered as such) we made the campeign to the
                            Suthern and the conduct and bravery of Capt. le brun & the two subaltern with him put
                            my mind at ease in inspiring the others officers with regard and friendship towards them—at my return from the Suthern
                            your exellency was pleased to increase my Command, but it was not in your power on account of the desorder in our finances
                            to increase it at short time in any other way than nominally.
                        you were pleased to joign capt. bedkens with about 15 men he then had to the legion—that officer was older in
                            commission than a great part of my captains—& his comming with us was near causing the resignation of all who were
                            younger than himself—but then I made use of a new mode to prevent it. I told them that a little before that time Congress
                            having reformed all independants Corps  of course had been reformed—& that they were
                            happy that you permitted them to remains in the new corps which you ordered me to rise—this permission I conceived from
                            the lettre in which you give me orders to appoint officers—from that time when I had not above six men of the legion of
                            pulaski left in mine, I could not immagine that a continuance of incorporation of his officers would take place—I did not
                            look upon my corps as the corps I had before, & I considered the incorporation which had taken place merely as an
                            instance by which Congress and the Commandier in Chief had disincumber their hands of a small party who having no name nor
                            consistence was troublesome by itself—but at all events I had four officers from that corps—Capt. bedhens— Capt. le brun—lnt. Verdier & &
                            cornet des conture, & had not received more than 27 men with the last & 15 with
                            the first.
                        I wint to france—I came back & then but never before then I received a lettre from Capt. Second,
                            asking me if he should consider himself or not as belonging to the legion then under my command. I was surprised and did
                            pospone giving an answer till at york where upon his asking me the same question, I told him that there was no vacancy—&
                            that whenever their should be a vacancy I had received allready an over proportion of officers from his corps who had
                            actually served in mine—that it was no more the same corps but intirely a new one.
                        then he resumed that having expectations to obtain the separate command of two company of horse he would give
                            his attention to that matter—at which I answered that my objections against his entering into the legion were so far from
                            proceeding from a want of confidence in his merite that when he had rised those two company I should be happy to have him
                            attached to my command when in the field.
                        why then, did he not apply to your Exellency we were near at hand—he knew that the powers you have as
                            Commandier in chief were then the very same—he knew that owing to your Exellency my command in this country the wishes of
                            my heart were constantly attentive to please you—but why did he not proceed in that manner, his present conduct shows it
                            enough—every one must believe that he made his short & unsuported application, in order to say afterwards that
                            having lost his activity in the army by the destruction & reduction of pulaski’s corps, and not being possible to
                            come in mine, he had a right to some others made for placing him—he himself explains perfectly well that mode and his
                            intent—when he endeavoured to obtain the independant command of two company, he want not to be placed as he was but to be
                            promoted in every respects—at least those appears to be his principle.
                        why when he find that he could not with any kind of propriety or right come into the legion did he not make
                            application to serve in others corps—why did he wint to france without repeating his wishes & pretentions—without
                            mentioning what he calls his rights at a time when all officers without command were reduced—for
                                there is such resolution passed last year out of which he has not taken care to place himself—he wint to france
                            because it was convenient to himself—he return most surely because it is convenient to himself and his friends at home—he
                            now wishes to come in the legion by the same principle—and still he is prisoner of war—why if
                            he thought himself to be an officer, or having the right to be one in the legion did he not make any application to me for
                            his exchange—he most have known by the exchange of the others officers that it was in my power to have him exchanged with
                            the permission of your Exellency—his frequents visits & addresses to the general officers in the french army must
                            have teached him that the count rochambeau was anxious to exchange officers who had  commands in your army—that he would do
                            it through the officer who had commanded them—and in the mean time he must have conceived & perceived that the
                            count would not take much trouble to exchange those who were not in activity—those are matters which any man accostumed to
                            the world will make clair & plain into his mind.
                        but thus he has not conducted himself and it is at present when all the officers even the youngest cornet,
                            have continued to rise the legion to 334 men that he want to disrange them.
                        if this request of capt. second may be looked upon by your Exellency as justly deserving to be granted I must
                            be convinced that it is so, & in that case I must submit to the loss of all my best officers younger than himself.
                        I have no favorite amongs them—those in which their conduct has given me confidence are my friends. I know
                            that I cannot keap the legion on the footing it is in respect to her numbers & order if those officers retired
                            with disgust—I think not to go too far in saying, that I without them or them without me will make a material injury to the
                            corps—should your exellency think proper to have the matter decided by a court martial I beg the favor that this letter be
                            put before that court as the justification and motive of my proceedings.
                        I have brought with me the continuation of my plan for the cavallery with some maneuvres draughted as well as
                            I could—but which I think sufficient to explain them—I do believe that your exellency could find among the whole some
                            parts which would perhaps at this period be usefull—if you would permit me I should go to the headquarter when you think
                            that you could spear few hours on the subject—I would not wish that the plan & maneuvres should go though the
                            hands of those who seperintend that part in our army—unless your exellency should order it otherwise. I have the honor to
                            be with the utmost respect your exellency’s, Sir, the most obdt hbl. St
                        
                            Armand
                        
                    